        Case 5:19-cv-00079-BSM Document 66 Filed 03/29/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

DEVERICK SCOTT                                                              PLAINTIFF
ADC #131042

v.                        CASE NO. 5:19-CV-00079-BSM

WENDY KELLEY, et al.                                                    DEFENDANTS

                                       ORDER

      After de novo review of the record, United States Magistrate Judge Patricia Harris’s

proposed findings and recommendations [Doc. No. 61] are adopted. James Plummer’s

motion for summary judgment [Doc. No. 43] is granted and Deverick Scott’s motion for

summary judgment [Doc. No. 47] is denied. Accordingly, this case is dismissed with

prejudice.

      IT IS SO ORDERED, this 29th day of March, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
